DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ARLISTER S. RUSH,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2307

                         [November 21, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; 502013CF005691A,
Judge; L.T. Case No. John S. Kastrenakes.

  Arlister S. Rush, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.